NO. 4-05-0026         Filed 2/23/07

                     IN THE APPELLATE COURT

                              OF ILLINOIS

                         FOURTH DISTRICT

In re: OLIVIA C., a Minor,             )    Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,   )    Circuit Court of
           Petitioner-Appellee,        )    Champaign County
           v.                          )    No. 04JD98
OLIVIA C.,                             )
           Respondent-Appellant.       )    Honorable
                                       )    Harry E. Clem,
                                       )    Judge Presiding.
_________________________________________________________________

          JUSTICE KNECHT delivered the opinion of the court:

          In September 2004, respondent, Olivia C., born March

23, 1989, filed a motion to dismiss the State's petition for

adjudication of wardship on double-jeopardy grounds.    That same

month, the trial court denied respondent's motion.    Respondent

appeals, arguing the court erred in denying her motion.    We

dismiss this appeal for lack of jurisdiction.

                          I. BACKGROUND

          In May 2004, the City of Champaign (City) filed a

complaint against respondent for consuming alcohol on April 15,

2004, at Central High School in Champaign when she was 15 years

old in violation of section 5-65(a) of the Municipal Code of

Champaign (Champaign Municipal Code §5-65(a) (amended July 16,

2002)), case No. 04-OV-430.    That same month, respondent entered

a guilty plea to the charge.    The trial court deferred judgment

and placed respondent under supervision until May 2005.
           On July 27, 2004, the City filed a motion to dismiss

instanter its complaint against respondent for which she was

under supervision (No. 04-OV-430).      According to the City's

motion, respondent had failed to comply with the terms of the

court's supervision order.   The City's motion stated the supreme

court's decision in City of Urbana v. Andrew N.B., 211 Ill. 2d
456, 813 N.E.2d 132 (2004), directed the City to request the

State to proceed under the Juvenile Court Act of 1987 (Juvenile

Court Act) (705 ILCS 405/1-1 through 7-1 (West 2002)) when

confronted with a juvenile who violates the conditions of his or

her court supervision.

           On July 29, 2004, the State filed a petition for

adjudication of wardship because of respondent's consumption of

alcoholic liquor while she was a minor (235 ILCS 5/6-20 (West

2002)), docketed case No. 04-JD-98.      The State's charge was based

on the same conduct as the City's prior complaint.

           On August 6, 2004, the trial court dismissed the City's

complaint in No. 04-OV-430 with prejudice.      On September 3, 2004,

respondent filed a motion to dismiss the State's petition for

adjudication of wardship in No. 04-JD-98 on double-jeopardy

grounds.   Later that month, the trial court denied respondent's

motion.    In October 2004, respondent filed a motion to reconsider

her motion to dismiss.   The trial court also denied this motion.

This appeal followed.


                                - 2 -
                             II. ANALYSIS

          The State argues this court does not have jurisdiction

to hear respondent's appeal at this time.      Our supreme court has

ruled that the jurisdiction of this court is limited to appeals

from final judgments, except in limited situations established by

supreme court rule, statute, or the constitution.       People v.

Miller, 35 Ill. 2d 62, 67, 219 N.E.2d 475, 478 (1966).        Supreme

Court Rule 660 (134 Ill. 2d R. 660) deals with appeals in cases

arising under the Juvenile Court Act.       According to Rule 660(a):

                "Delinquent Minors.      Appeals from final

          judgments in delinquent minor proceedings,

          except as otherwise specifically provided,

          shall be governed by the rules applicable to

          criminal cases."    (Emphasis added.)    134 Ill.
2d R. 660(a).

This court has previously stated the Committee Comments to Rule

660, "taken with the provisions of the Rule providing for appeals

from final orders, indicate an intention that there be no inter-

locutory appeals in delinquency cases except when specific

provision is made."    In re Hershberger, 132 Ill. App. 3d 332,

334, 477 N.E.2d 80, 82 (1985).    In Herschberger, we stated the

only such specific provisions are found in Supreme Court Rule 662

(87 Ill. 2d R. 662).    Hershberger, 132 Ill. App. 3d at 334, 477

N.E.2d at 82.   None of the provisions found in Rule 662 apply to


                                 - 3 -
the situation in the instant case.

          However, respondent attempts to rely on Supreme Court

Rule 604(f) (188 Ill. 2d R. 604(f)) in support of her argument

she should be able to appeal the trial court's denial of her

motion to dismiss for double jeopardy.   Rule 604(f) states:

                "Appeal by Defendant on Grounds of For-

          mer Jeopardy.   The defendant may appeal to

          the [a]ppellate [c]ourt the denial of a mo-

          tion to dismiss a criminal proceeding on

          grounds of former jeopardy."   188 Ill. 2d R.

          604(f).

This provision does not apply to delinquency proceedings under

the Juvenile Court Act as they are not in the nature of criminal

proceedings.   See People v. Taylor, 221 Ill. 2d 157, 166-67, 850
N.E.2d 134, 139 (2006).

          Respondent next argues this court should apply the

collateral-order doctrine pronounced by the United States Supreme

Court in Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541,

93 L. Ed. 1528, 69 S. Ct. 1221 (1949).   According to the Court,

the collateral-order doctrine was designed to address a small

class of orders that do not dispose of all the issues in a case

but "which finally determine claims of right separable from, and

collateral to, rights asserted in the action, too important to be

denied review and too independent of the cause itself to require


                               - 4 -
that appellate consideration be deferred until the whole case is

adjudicated."     Cohen, 337 U.S. at 546, 93 L. Ed. at 1536, 69 S.

Ct. at 1225-26.

           Respondent interprets the Court's decision in Abney v.

United States, 431 U.S. 651, 659, 52 L. Ed. 2d 651, 659-60, 97 S.

Ct. 2034, 2040 (1977), to stand for the proposition an order

denying a motion to dismiss a case on double-jeopardy grounds

falls within the small class of orders that should be considered

under the collateral-order rule.    However, our state supreme

court in interpreting Abney has held it is constitutionally

permissible to disallow interlocutory appeals of court orders

denying a defendant's motion to dismiss on double-jeopardy

grounds.   People ex rel. Mosley v. Carey, 74 Ill. 2d 527, 538,

387 N.E.2d 325, 330 (1979).    According to our supreme court:

                  "We do not interpret Abney as holding

           its result to be constitutionally required by

           either the [f]ederal double[-]jeopardy provi-

           sions or due[-]process principles.   As the

           [C]ourt in Abney explicitly recognized, 'it

           is well settled that there is no constitu-

           tional right to an appeal' [citation], and

           '[t]he right of appeal, as we presently know

           it in criminal cases, is purely a creature of

           statute; in order to exercise that statutory


                                 - 5 -
          right of appeal one must come within the

          terms of the applicable statute ***' [cita-

          tion].   Abney and the other United States

          Supreme Court cases relied on by defendant,

          including the post-Abney case of United

          States v. MacDonald (1978), 435 U.S. 850, 56
L. Ed. 2d 18, 98 S. Ct. 1547, interpreted a

          [f]ederal statute which has no direct paral-

          lel in Illinois."   Carey, 74 Ill. 2d at 538-

          39, 387 N.E.2d at 330.

As a result, the Court's decision in Abney offers little support

for respondent's position.

          After our supreme court's ruling in Carey, the court

adopted Supreme Court Rule 604(f) (188 Ill. 2d R. 604(f)), which,

as stated earlier, allows a defendant to appeal to the "[a]ppel-

late [c]ourt the denial of a motion to dismiss a criminal pro-

ceeding on grounds of former jeopardy."    However, as recently as

2006, our supreme court in Taylor stated a delinquency proceeding

under the Juvenile Court Act is not "criminal in nature."

Taylor, 221 Ill. 2d at 166-67, 850 N.E.2d at 139.    The court has

not adopted a rule similar to Rule 604(f) to apply to proceedings

that are not "criminal in nature."     Further, in the 50-plus years

since the United States Supreme Court set forth the collateral-

order doctrine, the Supreme Court of Illinois has yet to adopt


                               - 6 -
it.   Respondent asks this court to do so.   We decline this

request as it is beyond this court's authority to do so, i.e., to

expand its jurisdiction.   As we stated earlier, our supreme court

has stated our jurisdiction is limited to appeals from final

judgments except in limited situations created by a supreme court

rule, statute, or constitution.    Miller, 35 Ill. 2d at 67, 219

N.E.2d at 478.

           Defendant also argues "the fact that a similarly

situated adult could file an interlocutory appeal, yet a juvenile

is essentially barred from doing so violates equal protection."

We disagree.   Both the Illinois and United States Constitutions

require the government to "treat similarly situated individuals

in a similar manner" (People v. R.L., 158 Ill. 2d 432, 437, 634
N.E.2d 733, 736 (1994)); however, juveniles subject to a petition

for adjudication of wardship--a proceeding not "criminal in

nature"--are not similarly situated to a defendant in a criminal

proceeding.    As a result, the State does not violate respondent's

equal-protection rights by allowing a criminal defendant an

interlocutory appeal of the denial of a motion to dismiss on

double-jeopardy grounds and denying respondent the same in a

noncriminal matter.

                           III. CONCLUSION

           For the reasons stated, we dismiss this appeal for lack

of jurisdiction.


                                - 7 -
Appeal dismissed.

COOK and TURNER, JJ., concur.




                    - 8 -